Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Elvis Wayne Jones appeals the district court’s order dismissing for improper venue his complaint seeking a temporary restraining order or permanent injunction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jones v. The Texas Beaumont U.S. District Courts, No. 2:15-cv-00388-RAJ-RJK *935(E.D.Va. Sept. 15, 2015). We deny Jones’ motions for a temporary or permanent restraining order, injunctive relief, and damages and reimbursement. We also deny his motion to grant veteran’s emergencies. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.